DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amendment to the claims were received 04/04/2022. These amendments are accepted and overcome the USC 112 rejections set forth prior.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger (US 20130006357 A1).
Regarding claim 1, Krueger teaches a interbody spacer (see fig. 77) for placement between adjacent vertebrae comprising: 
a spacer body (1400) selected from a group of interchangeable spacer bodies (note that various spacer bodies are taught in the prior embodiments, and that the spacers are all detachable, therefore interchangeable) having a slot (1446), bore (1455) or hole; 
a spring loaded lock tab (1420) and a spring (1440) slidable within the slot, bore or hole; and 
a fixation plate (1500) selected from a group of interchangeable fixation plates (note that various fixation plates are taught in the prior embodiments, and that the fixation plates are all detachable, therefore interchangeable) having:
one or more fastener holes (see labelled diagram of Fig. 74
    PNG
    media_image1.png
    369
    463
    media_image1.png
    Greyscale

 below) sized to receive a bone engagement fastener (note that this is a functional limitation, meaning the holes need only be capable of receiving a bone fastener. Depending on the size and type of bone fastener, the holes labeled below are capable of this) to attach the fixation plate to:
the vertebra above or below the spacer body (a fastener with a head larger than the width of the hole and a shaft narrower than the opening could be inserted through the plate and screwed into the vertebra such that it may fix the spacer and plate and the vertebra relative to each other), or
both the vertebra above and below the spacer body (note that the holes in the device are on the top and the bottom, and therefore are configured to allow attachment to one or both vertebrae); and
a protrusion (1510) configured to slidably insert in the slot, a first portion of the protrusion (where the tip of the protrusion first engages the locking tab) is configured to compress the spring loaded lock tab during insertion, and a second portion (base of protrusion which engages spring 1440) of the protrusion is configured to lock the spring loaded lock tab when the plate and spacer body are completely joined (see Para. [0191]).  
Regarding claim 2, Krueger teaches the interbody spacer of claim 1, wherein the protrusion is position on a distal side of the fixation plate (see labelled diagram of Fig. 81 below).  
Regarding claim 3, Krueger teaches the interbody spacer of claim 1, wherein the slot is position on a proximal side of the spacer body (see labelled diagram of Fig. 81 below). 

    PNG
    media_image2.png
    250
    375
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    318
    372
    media_image3.png
    Greyscale

Regarding claim 4, Krueger teaches the interbody spacer of claim 1, wherein the first portion includes an inclined or ramped portion (ramped dovetail 1584) configured to engage and move the spring loaded lock tab (1420) and spring inward in the bore or hole (see Para. [00191]).  
Regarding claim 5, Krueger teaches the interbody spacer of claim 1, wherein the second portion includes a tab engagement recess (1520) configured to engage and allow the spring loaded lock tab (1420) and spring to move outward from the bore and lock the spring loaded lock tab (see Para. [0191]).  
Regarding claim 6, Krueger teaches the interbody spacer of claim 1, wherein the spring loaded lock tab includes a slotted portion (1460) and a retaining pin (1430) positioned in the slotted portion to retain the spring loaded lock tab and limit the inward and outward travel (see Para. [0189]).  
Regarding claim 7, Krueger teaches the interbody spacer of claim 1, where the fixation plate includes a hole configured to receive a disassembly tool to disengage the spring loaded lock tab (see labelled diagram of Fig. 78 above, noting that the tool here is functionally recited, and that since the hole labelled above is located immediately below the tab engagement recess, it would be possible for a tool to access the spring loaded lock tab via the hole).
Regarding claim 8, Krueger teaches a interbody spacer (see fig. 77) for placement between adjacent vertebrae comprising: 
a spacer body (1400) selected from a group of interchangeable spacer bodies (note that various spacer bodies are taught in the prior embodiments, and that the spacers are all detachable, therefore interchangeable) having a slot (1446), bore (1455) or hole; 
a spring loaded lock tab (1420) and a spring (1440) slidable within the slot, bore or hole; and 
a fixation plate (1500) selected from a group of interchangeable fixation plates (note that various fixation plates are taught in the prior embodiments, and that the fixation plates are all detachable, therefore interchangeable) having:
one or more fastener holes (see labelled diagram of Fig. 74 above) sized to receive a bone engagement fastener (note that this is a functional limitation, meaning the holes need only be capable of receiving a bone fastener. Depending on the size and type of bone fastener, the holes labeled below are capable of this) to attach the fixation plate to:
the vertebra above or below the spacer body (a fastener with a head larger than the width of the hole and a shaft narrower than the opening could be inserted through the plate and screwed into the vertebra such that it may fix the spacer and plate and the vertebra relative to each other), or
both the vertebra above and below the spacer body (note that the holes in the device are on the top and the bottom, and therefore are configured to allow attachment to one or both vertebrae); and
having a protrusion (1510) configured to slidably insert in the slot, bore or hole,
a first portion of the protrusion (where the tip of the protrusion first engages the locking tab) includes an inclined or ramped portion (ramped dovetail 1584) configured to compress the spring loaded lock tab (1420) during insertion (see Para. [00191]), and a second portion includes a tab engagement recess (1520) configured to lock the spring loaded lock tab (1420) when the fixation plate and spacer body are completely joined (see Para. [0191]).  
Regarding claim 9, Krueger teaches the interbody spacer of claim 8, wherein the protrusion is position on a distal side of the fixation plate (see labelled diagram of Fig. 81 above).
Regarding claim 10, Krueger teaches the interbody spacer of claim 8, wherein the slot is position on a proximal side of the spacer body (see labelled diagram of Fig. 81 above).  
Regarding claim 11, Krueger teaches the interbody spacer of claim 8, wherein the first portion includes an inclined or ramped portion (ramped dovetail 1584) configured to engage and move the spring loaded lock tab (1420) and spring inward in the bore or hole (see Para. [00191]).  
Regarding claim 12, Krueger teaches the interbody spacer of claim 8, wherein the tab engagement recess (1520) is configured to allow the spring loaded lock tab (1420) and spring (1440) to move outward from the bore and lock the spring loaded lock tab (see Para. [0191]).
Regarding claim 13, Krueger teaches the interbody spacer of claim 8, wherein the spring loaded lock tab includes a slotted portion (1460) and a retaining pin (1430) positioned in the slotted portion to retain the spring loaded lock tab and limit the outward travel (see Para. [0189]).  
Regarding claim 14, Krueger teaches the interbody spacer of claim 8, where the fixation plate includes a hole configured to receive a disassembly tool to disengage the spring loaded lock tab (see labelled diagram of Fig. 78 above, noting that the tool here is functionally recited, and that since the hole labelled above is located immediately below the tab engagement recess, it would be possible for a tool to access the spring loaded lock tab via the hole).
Regarding claim 15, Krueger teaches a interbody spacer (see fig. 77) for placement between adjacent vertebrae comprising: 
a spacer body (1400) selected from a group of interchangeable spacer bodies (note that various spacer bodies are taught in the prior embodiments, and that the spacer bodies are all detachable, therefore interchangeable) having a slot (1446), bore (1455) or hole; 
a spring loaded lock tab (1420) and a spring (1440) slidable within the slot, bore or hole; and 
a fixation plate (1500) selected from a group of interchangeable fixation plates (note that various fixation plates are taught in the prior embodiments, and that the fixation plates are all detachable, therefore interchangeable) having;
one or more fastener holes (see labelled diagram of Fig. 74 below) sized to receive a bone engagement fastener (note that this is a functional limitation, meaning the holes need only be capable of receiving a bone fastener. Depending on the size and type of bone fastener, the holes labeled below are capable of this) to attach the fixation plate to:
the vertebra above or below the spacer body (a fastener with a head larger than the width of the hole and a shaft narrower than the opening could be inserted through the plate and screwed into the vertebra such that it may fix the spacer and plate and the vertebra relative to each other), or
both the vertebra above and below the spacer body (note that the holes in the device are on the top and the bottom, and therefore are configured to allow attachment to one or both vertebrae); and
a protrusion (1510) configured to slidably insert in the slot, bore or hole, 
a first portion of the protrusion (where the tip of the protrusion first engages the locking tab) includes an inclined or ramped portion (ramped dovetail 1584) configured to engage and move the spring loaded lock tab (1420) and spring inward in the bore (1455) or hole, and a second portion of the protrusion includes a tab engagement recess (1520) configured to allow the spring loaded lock tab (1420) and spring (1440) to move outward from the bore and lock the spring loaded lock tab when the fixation plate and spacer body are completely joined (see Para. [0191]).  
Regarding claim 16, Krueger teaches the interbody spacer of claim 15, wherein the protrusion is position on a distal side of the fixation plate (see labelled diagram of Fig. 81 above).
Regarding claim 17, Krueger teaches the interbody spacer of claim 15, wherein the slot is position on a proximal side of the spacer body (see labelled diagram of Fig. 81 above).
Regarding claim 18, Krueger teaches the interbody spacer of claim 1, wherein the spring loaded lock tab includes a slotted portion (1460) and a retaining pin (1430) positioned in the slotted portion to retain the spring loaded lock tab and limit the inward and outward travel (see Para. [0189]).  
Regarding claim 19, Krueger teaches the interbody spacer of claim 15, wherein the fixation plate includes a hole configured to receive a disassembly tool to disengage the spring loaded lock tab (see labelled diagram of Fig. 78 above, noting that the tool here is functionally recited, and that since the hole labelled above is located immediately below the tab engagement recess, it would be possible for a tool to access the spring loaded lock tab via the hole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger as applied to claim 15 above, and further in view of Davenport et al. (US 20200330239 A1) (hereon referred to as Davenport).
Krueger teaches a lumbar spacer which comprises a body, a plate, and a spring configuration corresponding with the plate, as outlined above, however fails to teach there being one or more bone screw locking features. 
Davenport teaches an intervertebral implant with a lumbar spacer body (392) (see Fig. 53) and a lumbar plate (306) similar to that of Krueger, wherein the lumbar plate further includes bone screw locking features (see labelled diagram of Fig. 53 below) extending from the top of the lumbar plate. This allows for the device to achieve better fixation than it would if only the teeth were provided (see Para. [0067], noting that embodiments may be combined, see Para. [0065]), and noting that the key features are the bone screw and the teeth, which are both present in the embodiment shown in Fig. 53).

    PNG
    media_image4.png
    520
    442
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumbar plate and lumbar spacer of Krueger to have respective holes configured for receiving a bone screw as taught by Davenport, as this would improve the fixation of the device when implanted between two vertebrae.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Applicant has amended the independent claims to recite, amongst other amendments, “one or more fastener holes sized to receive a bone engagement fastener to attach the fixation plate to: the vertebra above or below the spacer body”. Applicant argues that because Krueger does not specifically teach a bone screw hole, this limitation is not satisfied (see p. 8 of the arguments). Applicant is reminded that this limitation does no require a hole specifically configured for a bone screw, but rather, the hole only needs to be able to accommodate a fastener of some sort. Furthermore, it is noted that the amendments to the claims are functional limitations, meaning that the prior art only needs to be capable of achieving these limitations. As is made clear by the rejection outlined above, the large hole taught by Krueger would be capable of accepting a variety of fixation means, depending on the size and structure of the fixation device. Furthermore note that any fastener with a head larger than the width of the hole and a shaft narrower than the opening could be inserted through the plate and screwed into the vertebra such that it may fix the spacer and plate and the vertebra relative to each other.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773